Citation Nr: 1126555	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1966 with approximately three years nine months of prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for diabetes mellitus, assigning a 20 percent evaluation effective March 14, 2002, and coronary artery disease (CAD), assigning a noncompensable evaluation effective March 14, 2002; deferred a decision on entitlement to compensation for asbestos exposure; and denied service connection for high cholesterol, bronchitis, hypothyroid, arthritis, hearing loss, and an eye disability.  In June 2004, the Veteran submitted a notice of disagreement with the issues of CAD and hearing loss.  In a July 2006 rating decision, the evaluation for CAD was increased to 10 percent, effective March 14, 2002.  He subsequently perfected his appeal in August 2006.  His case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

While the Veteran did request a video conference hearing in August 2006, in a subsequent communication received in March 2009, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In October 2010, the Board granted an initial 30 percent rating for the Veteran's service-connected CAD and remanded his claim for service connection for hearing loss to the Appeals Management Center (AMC) for further evidentiary development, including obtaining an addendum VA opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained an addendum opinion in January 2011 and readjudicated the Veteran's claim in an April 2011 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that bilateral hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in August 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a July 2006 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination report and addendum opinion, VA treatment records, and all obtainable private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA audiological examination in November 2008 with a January 2011 addendum opinion.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, including the appropriate audiometric testing, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the November 2008 examination and January 2011 addendum opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for service connection for bilateral hearing loss.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with sensorineural hearing loss within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the Veteran is not afforded the presumption of service connection for bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.307 (2010).

In November 2008, a VA examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  Additionally, audiological testing showed that the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz were above 40 dB for both ears, and that the Veteran had a speech discrimination score of 80 percent in the right ear and 76 percent in the left ear.  These findings meet the VA regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  As such, the first element of Hickson is met for the Veteran's claim for service connection for bilateral hearing loss.

The Veteran asserts that, while on active duty, he was exposed to loud noises while serving as a cook in Vietnam.  The Veteran's personnel records show participation in several combat operations in Vietnam.  As such, some in-service noise exposure can arguably be conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.  See Hickson, supra.

As referenced above, the Veteran underwent a VA audiological examination in November 2008.  The examiner reviewed the Veteran's claims file and noted his reported history of in-service noise exposure from gunfire, artillery, explosions, equipment, and aircraft.  She also noted the Veteran's post-service occasional recreational exposure to noise from hunting with hearing protection and his reports of hearing loss since service.  The examiner concluded that the Veteran's current hearing loss was not related to any in-service noise exposure because his hearing was normal on separation.  The examiner's January 2011 addendum opinion clarified that the Veteran's hearing thresholds on separation were well within the normal limits, such that it was not possible that a significant shift had occurred between enlistment and discharge.  Essentially, the Veteran's hearing acuity on separation was such that it could not have been the result of a significant decrease in hearing acuity.

Although the Veteran's VA treatment records show treatment for hearing loss, none of this post-service medical evidence discusses the etiology of his hearing loss.

In this case, the only evidence which purports to relate the Veteran's bilateral hearing loss to in-service noise exposure consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate his symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his bilateral hearing loss.  His assertions are accorded less weight than the competent medical evidence, the November 2008 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's hearing loss to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran was treated for hearing loss until over 40 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Although the Veteran has claimed in conjunction with his claim for benefits that he has experienced hearing loss since service, this is contradicted by the evidence.  None of the post-service treatment records reflects complaints of hearing loss since the 1960s.  In fact, when questioned about his audiological symptoms in a March 1994 private treatment record from Dr. J. P., the Veteran explicitly denied any hearing loss.  At the same time, he reported a long history of tinnitus.  Surely if the Veteran had been experiencing hearing loss, as well as tinnitus, for nearly 30 years at that point, he would not have denied it to his physician.  The evidence simply does not support a finding of continuous symptoms since active duty.  Thus, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including in-service noise exposure, and his current bilateral hearing loss.  Although the Board notes the Veteran's current disability and in-service noise exposure, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


